Citation Nr: 0924982	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-27 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery 
disease (CAD) with myocardial infarction, claimed as due to 
herbicide exposure or as secondary to hypertension.

3.  Entitlement to service connection for an acute skin rash, 
claimed as due to herbicide exposure.

4.  Entitlement to service connection for a perianal abscess, 
claimed as due to herbicide exposure or as secondary to an 
acute skin rash.

5.  Entitlement to service connection for arthritis and 
swelling of the lower extremities.

6.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to November 
1970.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Jackson, 
Mississippi.

The Veteran testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.  In a June 2008 decision, the Board denied the claims 
for service connection for hypertension, CAD, an acute skin 
rash and a perianal abscess.  The remaining two claims, 
service connection for arthritis and swelling of the lower 
extremities and for arthritis of the back, were remanded for 
Social Security Administration (SSA) records.  

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court). In February 2009, the Court 
vacated and remanded the case pursuant to a Joint Motion for 
Remand (Joint Motion) filed by the parties.

As a procedural matter, the Board notes that the Veteran has 
submitted copies of medical billing statements since the case 
was certified for appeal.  This evidence was received after 
the last RO review.  The Board has accordingly reviewed the 
additional evidence but finds that it is duplicative of 
previous statements submitted. Moreover, the Veteran 
explicitly indicated he was waiving RO consideration of these 
documents. 

Accordingly, the Board concludes that there is no prejudice 
in proceeding with consideration of this case without 
affording the RO an opportunity to review the evidence in 
question. 

FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2.  Hypertension, CAD, acute skin rash and perianal abscess 
are not recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam.  

3.  Hypertension, CAD, a skin disorder, a perianal abscess, 
arthritis and swelling of the lower extremities, and a back 
disorder were not demonstrated during service, or for many 
years thereafter; none of the disorders are related to active 
service. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303, 3.307, 3.309 (2008).

2.  CAD with myocardial infarction was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 3.303, 3.307, 3.309 (2008).

3.  An acute skin rash was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.307, 3.309 (2008).

4. A perianal abscess was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.307, 3.309 (2008).

5.  Arthritis and swelling of the lower extremities was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 3.309 
(2008).

6.  Arthritis of the back was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

The Board will first address the Veteran's contention that 
his current hypertension, CAD, acute skin rash, and perianal 
abscess were all due to his exposure to herbicides during his 
active service in Vietnam.  In this regard, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6) (2008).  
  
The Veteran's personnel records establish that he had active 
service in the Republic of Vietnam within the presumptive 
period specified above.  As such, it is presumed that he was 
exposed to an herbicide agent during active service.  See 
38 C.F.R. § 3.307(a)(6)(iii).     

Despite presumed exposure to an herbicide agent, presumptive 
service connection under 38 C.F.R. § 3.307(a)(6) is still not 
for application.  Indeed, service connection is only 
warranted on this basis for a specific list of diseases set 
forth under 38 C.F.R. § 3.309(e), to include chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, type II diabetes mellitus, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

Therefore, because hypertension, CAD, an acute skin rash, and 
perianal abscess are not among the disorders listed under 
38 C.F.R. § 3.309(e), an award of presumptive service 
connection based on herbicide exposure is not warranted.  

Where the evidence does not warrant presumptive service 
connection, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, the claims file does not contain any 
competent evidence causally relating the claimed disorders to 
in-service herbicide exposure or to any other incident of 
active service, as will be discussed below. 

First, the service treatment records do not show any 
complaints or treatment referable to hypertension, CAD, an 
acute skin rash, perianal abscess, arthritis and swelling of 
the lower extremities, or back.  Furthermore, a separation 
examination completed in November 1970, just prior to 
discharge from active duty service, revealed normal clinical 
evaluations of the heart, skin, lower extremities and spine. 

Moreover, in a Report of Medical History completed at that 
time, the Veteran denied having had or currently 
experiencing, any skin disease, shortness of breath, pain or 
pressure in his chest, palpitation or pounding heart, high or 
low blood pressure, cramps in his legs, arthritis or back 
trouble.

Additionally, the separation examination revealed a blood 
pressure reading of 138/88.  That reading is not indicative 
of hypertension.  Indeed, under 38 C.F.R. § 4.104, 
hypertension is defined as diastolic blood pressure 
predominantly 90 mm. or greater.  Isolated systolic 
hypertension means that systolic blood pressure is 
predominantly 160 mm. or greater, with a diastolic blood 
pressure of less than 90 mm.  Based on the foregoing, the 
service records do not reflect hypertension, CAD, an acute 
skin rash, perianal abscess, arthritis and swelling of the 
lower extremities, or a back disorder.  

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence (VA, private and SSA treatment 
records) does not support the conclusion that hypertension, 
CAD, acute skin rash, perianal abscess, arthritis and 
swelling of the lower extremities, or back disorder are 
causally related to active service for the reasons discussed 
below.

When the Veteran initially filed his claim, he indicated that 
his blood pressure problems began in 1980; however, post-
service VA and private treatment reports do not show any 
diagnoses of hypertension until February 2000.  At his March 
2007 Decision Review Office (DRO) hearing, he testified that 
he had been dealing with blood pressure issues since shortly 
after service. At his March 2008 BVA hearing he stated that 
his blood pressure problems began about 25 years earlier, 
dating the first manifestations to 1983, 13 years following 
his separation from active service.

The post-service medical evidence does not reveal any 
treatment for CAD until December 2002.  At his March 2007 DRO 
hearing, he testified that he was diagnosed with CAD in 2003.  
At his March 2008 hearing, the Veteran reported that he was 
treated for a heart disorder four years previously, dating an 
onset to 2004.  He further stated that he had been 
experiencing chest pains for an additional 8 to 10 years 
before that.  Thus, he contends heart-related symptomatology 
dating back as early as 1994, even still well over 20 years 
after his discharge from active service.

With respect to the skin rash claim, the post-service 
evidence does not reveal any treatment until February 2000.  
When the Veteran initially filed his claim, he indicated that 
his skin rash began in 1994.  At his March 2008 BVA hearing 
he stated that he had suffered from skin problems for the 
past 12 years, dating the onset to 1996, over 25 years 
following separation from active service. 

Regarding the perianal abscess claim, post-service treatment 
is first documented in March 2003.  When the Veteran 
initially filed his claim, he indicated that his perianal 
abscess began in 2002.  Treatment for perirectal and perineal 
abscesses were noted as early as 2002.  At his March 2007 DRO 
hearing, he testified that he had had surgery in 2001 for a 
perianal abscess, and had not had any abscesses since 
surgery. At his March 2008 BVA hearing he indicated that he 
had suffered from a perianal abscess for about 3 to 4 years.  

With respect to his arthritis and swelling of the lower 
extremities claim, the post-service treatment records first 
noted swelling of his ankles and a diagnosis of gouty 
arthritis in his left foot in August 2001, following 
treatment after a motor vehicle accident. He testified at his 
March 2008 BVA hearing that he had experienced aches in his 
legs during service.

In regards to his back claim, the post-service treatment 
records first noted complaints of back pain in July 2002. At 
his March 2007 DRO hearing, the Veteran testified that he had 
hurt his back in service, after falling off of an airplane he 
was working on.  He indicated that he had been diagnosed with 
arthritis in 1977.  At his March 2008 BVA hearing, he 
indicated that he had been involved in a forklift accident at 
work in 1977, and although he experienced back pain prior to 
this accident, it was much worse after the accident. 

As indicated above, there is a significant gap in time 
between separation from active service and the first 
documented post-service treatment for all of the claimed 
disorders.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that 
elapsed since service, can be considered as evidence against 
the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued hypertension, arthritis and swelling of the 
lower extremities, and back disorder since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorders began in service, the 
separation examination was absent of a diagnosis of 
hypertension or complaints of cramps in his legs, arthritis, 
back trouble of any kind, of foot trouble.  

Moreover, the post-service evidence does not reflect 
treatment related to hypertension until 2000 (30 years post-
service), arthritis and swelling of the lower extremities 
until 2001 (31 years post-service), or for a back disorder 
until 2002 (32 years post-service).  

With respect to his CAD, skin rash, and perianal abscess 
claims, the Veteran has not contended to have experienced a 
continuity of symptoms since his active service.  Rather, he 
has contended that at earliest, his CAD or skin rash 
disorders did not manifest until approximately 1994, well 
over 20 years after his discharge from active service. 

He has further contended that his perianal abscess claim 
first manifested around 2001, well over thirty years after 
his discharge from active service. Therefore, continuity of 
symptomatology has not here been established for any of the 
claimed disorders, either through the competent evidence or 
through his statements.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Moreover, the Board finds that the competent evidence does 
not otherwise show that his currently-diagnosed hypertension, 
CAD, skin rash, perianal abscess, arthritis and swelling of 
the lower extremities, or back disorder are causally related 
to active service.  Specifically, no medical professional has 
established a relationship between these disorders and active 
duty.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorders and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  However, 
hypertension, CAD, an acute skin rash, perianal abscess, 
arthritis and swelling of the lower extremities, or a back 
disorder are not the type of disorders that a lay person can 
provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file. The Board attaches greater 
probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  In sum, after 
a careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and an 
award of direct service connection is not warranted for any 
of the claimed disorders.  

With respect to the Veteran's perianal abscess, he has also 
contended that such disorder is secondary to an acute skin 
rash.  Additionally, he has claimed that his CAD is secondary 
to hypertension.  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is also noted that additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In the present case, the Veteran is not service-connected for 
an acute skin rash or for hypertension.  Accordingly, his 
claims that his perianal abscess is secondary to a skin rash, 
and that his CAD is secondary to hypertension, must fail as 
the second element under Wallin has not been satisfied.  

Next, the Board has considered whether presumptive service 
connection for chronic disease is warranted.  Under 38 C.F.R. 
§ 3.309(a), cardiovascular-renal disease, including 
hypertension, and arthritis, are regarded as a chronic 
diseases.  However, in order to trigger the presumption, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of a heart disorder or of hypertension, 
arthritis of the lower extremities or his back within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied. 

In sum, there is no support for a grant of service connection 
for hypertension, CAD, an acute skin rash, perianal abscess, 
arthritis and swelling of the lower extremities or a back 
disorder.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in March 2004 and September 2004 that 
fully addressed all notice elements and were sent prior to 
the initial RO decision in this matter.  The letters informed 
him of what evidence was required to substantiate the claims 
and of his and VA's respective duties for obtaining evidence.  

With respect to the Veteran's perianal abscess and CAD 
claims, the Board acknowledges that the March 2004 and 
September 2004 letters did not contain information regarding 
the requirements for a secondary service connection claim. 
However, as he is not service connected for the underlying 
conditions (acute skin rash and hypertension) his claims for 
a perianal abscess claim secondary to a skin disorder, and 
for CAD secondary to hypertension, cannot be substantiated as 
a matter of law.  

As such, the fact that the VCAA notices failed to outline the 
secondary service connection requirements is not prejudicial 
to his claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content, as to all claims.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and SSA records. Further, the Veteran submitted private 
treatment records. And he was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge in March 2008, and before a 
DRO in March 2007.  

Moreover, given the absence of in-service evidence of chronic 
manifestations of hypertension, CAD, an acute skin rash, 
perianal abscess, arthritis and swelling of the lower 
extremities, or a back disorder, no evidence of these 
disorders for many years after separation, and no competent 
evidence of a nexus between service and his claims, a remand 
for a VA examination is not warranted.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypertension is denied.

Service connection for CAD with myocardial infarction is 
denied. 

Service connection for an acute skin rash is denied. 

Service connection for a perianal abscess is denied.

Service connection for arthritis and swelling of the lower 
extremities is denied.

Service connection for arthritis of the back is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


